Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about October 15, 2007, which terminated respondent-appellant’s parental rights to her daughter on the ground of permanent neglect, and committed custody of the child to petitioner and the Commissioner of the Administration for Children’s Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The court’s finding on permanent neglect was correct within the meaning of Social Services Law § 384-b. Fetitioner scheduled regular visitation, made appropriate referrals to programs designed to address appellant’s substance abuse problems and to improve her parenting skills, and repeatedly reminded her of the necessity of complying with the terms of her service plan and the consequences of failing to do so. This demonstrated, by clear and convincing evidence, petitioner’s diligent efforts, tailored to appellant’s individual situation, to remedy the obstacles barring family reunification and thereby strengthen the relationship between appellant and her daughter (see § 384-b [7] [a], [f]; Matter of Sheila G., 61 NY2d 368, 373 [1984]; Matter of Star A., 55 NY2d 560, 564 [1982]).
The preponderance of the evidence also established that despite such diligent efforts, appellant failed, during the relevant statutory period, to sufficiently maintain contact with and plan for the return of the child (see § 384-b [7] [a]). Appellant never completed parenting skills classes or a drug treatment program on an inpatient or outpatient basis, nor did she undergo counsel*202ing, and she actually visited with the child while under the influence of drugs. This constituted failure to comply with the terms of the service plan petitioner had prepared for her (see Matter of Sean LaMonte Vonta M., 54 AD3d 635 [2008]; Matter of Angel P., 44 AD3d 448 [2007]). Concur—Andrias, J.P., Nardelli, Catterson, Acosta and DeGrasse, JJ.